Citation Nr: 1424500	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  09-19 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to VA compensation under 38 U.S.C.A. § 1151 for a disability claimed as a head condition with numbness that radiates down the right temple to the back of neck and into his hands, claimed to be due to treatment provided at the Amarillo, Texas, VA Medical Center (VAMC) on May 10, 2006.  
 
2.  Entitlement to VA compensation under 38 U.S.C.A. § 1151 for a disability claimed as a neck condition with constant pain and discomfort and limited motion in turning his head, claimed to be due to treatment provided at the Amarillo, Texas, VAMC on May 10, 2006.  
 
3.  Entitlement to VA compensation under 38 U.S.C.A. § 1151 for a disability claimed as constant numbness of the back, claimed to be due to treatment provided at the Amarillo, Texas, VAMC on May 10, 2006.  
 
4.  Entitlement to VA compensation under 38 U.S.C.A. § 1151 for a disability claimed as constant dizziness, claimed to be due to treatment provided at the Amarillo, Texas, VAMC on May 10, 2006.  

5.  Entitlement to VA compensation under 38 U.S.C.A. § 1151 for headaches, claimed to be due to treatment provided at the Amarillo, Texas, VAMC on May 10, 2006.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The RO in Waco, Texas, currently has jurisdiction over the case.  

The Veteran requested and was scheduled for a hearing before a Veterans Law Judge in July 2012; however, he failed to appear for this hearing.

This case was previously before the Board in September 2012 and June 2013, at which time, it was remanded for further development.  Unfortunately, after reviewing the record, the Board finds that additional development is still required in this case.  Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A supplemental statement of the case (SSOC) was issued to the Veteran in January 2014.  It appears however, that the SSOC was not delivered to the Veteran, as it had been returned to the Appeals Management Center (AMC) in February 2014, with a U.S. Postal Service notation indicating the mail delivery was attempted and it was unable to be forwarded.  The Veteran submitted an Authorization and Consent to Release Information to VA form dated January 22, 2014 indicating his address had changed, with a street address listed as "309 S. Rusk," although no city, state, or zip code was included.  

Unfortunately, another remand is required as the Veteran has the right to be furnished with a copy of the January 2014 SSOC at his latest address of record and be given 30 days to respond from the date of mailing.  38 C.F.R. §§ 19.30, 19.31, 20.302 (c) (2013).  The AMC's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  While the Board does not need to "turn up heaven and earth" to locate a claimant and it is the claimant's burden to keep VA apprised of his or her whereabouts, in light of the evidence indicating the Veteran had not received the January 2014 SSOC prior to the case having been returned to the Board and his January 2014 correspondence indicating he may have a new address, a remand is proper.  Hyson v. Brown, 5 Vet. App. 262 (1993).  

As noted above, the Board previously remanded the case in September 2012 and June 2013 for to obtain potentially relevant records pursuant to the Veteran's lawsuit under the Federal Tort Claims Act (FTCA), including specific instructions to directly request records from the VA Office of Regional Counsel in Temple, Texas.  Although the record demonstrates that the RO requested VA medical records from the VA medical center (VAMC) in Temple, Texas, to date, it does not appear that a direct request for records from the VA Office of Regional Counsel in Temple, Texas, pursuant to the FTCA lawsuit, was ever made.  See Stegall, 11 Vet. App. 268.  Therefore, the claim must again be remanded for the AMC to attempt to obtain these records.  

Finally, the Authorization and Consent to Release Information to VA form dated in January 2014 listed the Amarillo and Hot Springs VA treatment facilities.  These records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  As noted above, an Authorization and Consent to Release Information to VA form dated January 22, 2014 indicated that the Veteran's address had changed, with a street address listed as "309 S. Rusk," although no city, state, or zip code was included.  

Efforts should be undertaken to ascertain the Veteran's current address.  Document all efforts to attempt to locate the Veteran.  

2.  Make arrangements to obtain all available records related to a FTCA lawsuit filed by the Veteran, to include any medical records and opinions, court documents, and/or settlement agreements.  Any relevant additional evidence which is not protected by privilege should be associated with the claims file.  

Such steps must include, but are not limited to, direct requests for such records to the VA Regional Counsel's Offices in Waco and Temple, Texas.  The addresses of the VA Regional Counsel's Office are: 

(a).  1901 Veterans Memorial Drive, Temple, Texas 76504; Telephone: (254) 743-2364

(b).  4800 Memorial Drive Bldg 12, Waco, Texas 76711; Telephone:(254) 297 5300

If the requested records are unavailable, that fact must be noted in writing and associated with the claims folder.

3.  Make arrangements to obtain the Veteran's treatment records from the Amarillo and Hot Springs VA treatment facilities.  See VA Form 21-4142, dated January 22, 2014.

4.  After the requested development has been completed, readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished an SSOC and given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



